STATE OF MINNESOTA
                                                                         ,-
                                                                          September 28, 2016

                                  IN SUPREME COURT

                                         AlS-1877


In rePetition for Disciplinary Action against
Scott Alan Becker. a Minnesota Attorney.
Registration No. 0248253.


                                        ORDER

       By an order dated July 20. 2016. we suspended respondent Scott Alan Becker from

the practice of law for a minimum of 60 days, effective August 3. 2016. Respondent has

filed an atlidavit seeking reinstatement in which he states that he has fully complied with

the terms of the suspension order. except for successful completion of the written

examination required for admission to the practice of law by the State Board of Law

Examiners on the subject of professional responsibility. The Director of the Office of

Lawyers Professional Responsibility does not oppose the request.

       Based upon all the tiles. records. and proceedings herein.

       IT IS HEREBY ORDERED THAT:

       1.     Effective October 2. 20 16. respondent Scott Alan Becker is conditionally

reinstated to the practice of law in the State of Minnesota. subject to his successful

completion of the written examination required for admission to the practice of law by the

State Board of Law Examiners on the subject of professional responsibility. and is placed

on disciplinary probation for 2 years, subject to the following conditions:
       (a)    Respondent shall cooperate fully with the Director's Office in its
       efforts to monitor compliance with this probation. Respondent shall
       promptly respond to the Director's correspondence by its due date.
       Respondent shall provide the Director with a current mailing address and
       shall immediately notify the Director of any change of address. Respondent
       shall cooperate with the Director's investigation of any allegations of
       unprofessional conduct that may come to the Director's attention. Upon the
       Director's request respondent shall provide authorization for release of
       information and documentation to verify respondent's compliance with the
       terms of this probation.

       (b)  Respondent shall abide by the Minnesota Rules of Professional
       Conduct.

       (c)   Respondent shall be supervised by a lawyer with the Director's Office
       who will monitor respondent's compliance with the terms of this probation.

       (d)   Respondent shall cooperate fully ·with the supervisor in their efforts to
       monitor compliance with this probation.

       (e)    On a quarterly basis, respondent shall anirmatively report to the
       Director the status of his efforts to resolve the claims of the heirs of Richard
       Linde. After 1 year, if the claims of the heirs have been resolved, respondent
       may request early termination of the probation. If the Director agrees. the
       parties may tile a request for termination of probation with the court.

              By July 20, 2017, respondent shall comply with Rule 18(e)(3), Rules on

Lawyers Professional Responsibility (RLPR). by filing with the Clerk of the Appellate

Courts and serving upon the Director proof of respondent's successful completion of the

written examination required for admission to the practice of lmv by the State Board of

Law Examiners on the subject of professional responsibility. Failure to do so shall result

in automatic re-suspension pending proof of successful completion of the examination,

pursuant to Rule 18( e)( 3 ), RLPR.




                                              2
Dated: September 28, 2016




                                Associate Justice




                            3